 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)


                                                                                                                          DEC       6 2019
                                     UNITED STATES DISTRJCT COU
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT IN              l\-1'~"1:Atf~~-•!'1.A'J'llf-A-T--F'-,~r---.....-:
                                      v:                                           (For Offenses Committed On or After November 1, 1987)


                        Keller Ricardo Chaj-Deleon                                 Case Number: 19MJ11414-AHG

                                                                                   Benjamin P Lechman
                                                                                   Defendant's Allorney


 REGISTRATION NO. 91510298

 THE DEFENDANT:
  ~ pleaded guilty to count( s) 1 of the Complaint
                                           ------------~----~----------
  •    was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                                Count Number(s)
 8:1325(a)(l)                      Attempted Illegal Entry (Misdemeanor)                                                  1


  •   The defendant has been found not guilty on count(s)
                                                                            ------~------------
  •    Count(s)
                   -----------------
                                                                               dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:                                    ·
                                              TIME SERVED

  ~   Assessment: $10 WAIVED           IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
· of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                          · December 5, 2019
                                                                            Date oflmposition of Sentence



                                                                          HONORABLE ALLISON H. GODDARD
                                                                          UNITED STATES MAGISTRATE WDGE


                                                                                                                           19MJ11414-AHG
